Citation Nr: 9935075	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  94-31 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung condition, 
including right lung cancer, as a result of asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service in the Merchant 
Marine from February 1943 to January 1945 based on his DD 214 
(Certificate of Release or Discharge), [issued under the 
provisions of Public Law 95-202].  He also submitted 
certificates of discharge showing that he was a civilian 
member of the Merchant Marine from August 1945 to November 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for right lung cancer.

In April 1998, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions to the extent possible; therefore, this 
case is ready for appellate review.


FINDINGS OF FACT

1.  The veteran's claim for service connection for lung 
disease due to asbestos exposure is plausible, and the RO has 
obtained sufficient evidence for correct disposition of this 
claim.

2.  The medical evidence shows current diagnoses of asbestos 
disease, and the veteran previously had cancer of the right 
lung.

3.  The veteran has submitted competent lay evidence that he 
was exposed to asbestos during service.

4.  The veteran's current asbestos-related disease is not the 
result of an inservice disease or injury, including asbestos 
exposure.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for a lung condition due to asbestos 
exposure, and VA has satisfied its statutory duty to assist 
him in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The veteran's lung disorders, including lung cancer, were 
not incurred during his period of military service.  
38 U.S.C.A. §§ 1110, 1111, and 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, and 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In February 1993, the veteran filed a claim for service 
connection for right lung cancer and residuals of removal of 
the right lung due to asbestos exposure.  He indicated that 
he served in the Merchant Marine from 1943 to 1949 for 
"active duty."  He submitted certificates of discharge 
showing that he was a civilian member of the Merchant Marine 
from August 1945 to November 1948.  He served aboard several 
ships as a Third Mate.  His DD 214 (Certificate of Release or 
Discharge) showed active military service from February 1943 
to January 1945 aboard the William Johnson, the Charles J. 
Folger, and the William Loring during World War II.  The 
veteran submitted certificates of discharge for World War II 
indicating that he served as an "AB" or "Able Seaman," and 
he has also submitted a Designation of Grade showing that he 
was appointed a Seaman, Second Class, in January 1943.  He 
stated that after service in the Merchant Marine, he was 
self-employed as a grocer.

The veteran submitted his medical records from Lloyd Noland 
Hospital and Gaines Jones, M.D., dated from November 1991 to 
February 1993.  The RO then requested additional records from 
Dr. Jones, and the records received were mostly copies of 
those submitted by the veteran.  In November 1991, a routine 
chest x-ray showed a mass in the veteran's right lung.  The 
veteran reported having had a cough and congestion for the 
prior few weeks.  It was noted that he had a history of 
smoking 2-3 packs of cigarettes per day for twenty years, but 
he had stopped smoking 15 years earlier.  He denied any 
significant industrial exposure or significant illnesses in 
the past.  A bronchoscopy was conducted, and the biopsy 
showed bronchogenic carcinoma.  The veteran then underwent a 
right upper lobectomy, and the pathology report indicated 
moderately differentiated squamous cell carcinoma.  He 
thereafter complained of various pulmonary symptoms such as 
shortness of breath upon exertion and occasional cough.

Upon VA examination in March 1993, the veteran stated that he 
did a lot of paint scraping and maintenance in the Merchant 
Marine between 1942 and 1949, with fairly heavy exposure to 
dust and probably asbestos.  He reported having had a chronic 
cough for years prior to the diagnosis of lung cancer in 
1991.  He indicated that he had a history of smoking 
cigarettes in the past, but he had quit 25 years earlier.  
Examination showed scattered coarse rales bilaterally with 
deep inspiration.  Chest x-rays showed status post right 
thoracotomy for partial pulmonary resection with no acute 
disease.  Pulmonary function tests showed mild obstruction 
and somewhat reduced ventilatory capacity.  The examiner 
indicated that there was no active malignant process and no 
evidence of recurrence of the cancer.  Diagnoses were post-
operative status, right upper lobectomy for bronchogenic 
carcinoma, suspected chronic obstructive pulmonary disease, 
and history of asbestos exposure.

A June 1993 rating decision denied service connection for 
lung cancer.  The veteran submitted letters from Dr. Jones 
dated in June 1994.  The veteran's history of lung cancer and 
surgery, as indicated above, were discussed.  It was noted 
that he had also been hospitalized in February 1994 for 
chronic obstructive pulmonary disease and acute pulmonary 
infection.  Dr. Jones indicated that the veteran had "a 
previous history of cigarette smoking and a history of 
exposure to asbestos."  Dr. Jones stated that the "extent 
of asbestosis" was not known.  There was a known 
relationship between lung cancer and asbestos exposure, 
especially when combined with cigarette smoking.  Dr. Jones 
concluded that the veteran's history of asbestos exposure 
could have contributed to the subsequent development of 
cancer.

In his substantive appeal, the veteran stated that his only 
exposure to asbestos was aboard Naval and Coast Guard ships.  
He indicated that as an Able Bodied Seaman, he worked all 
over the ships, and his duties exposed him to all parts of 
the ships.

The veteran submitted a letter from William Giessel, M.D., 
dated in August 1995.  It was noted that his exposure history 
was positive for asbestos during his time in the Merchant 
Marine as a third mate for seven years from 1943 to 1950.  He 
reported exposure to asbestos insulation around pipes and 
steam boilers.  It was noted that he had quit smoking 
cigarettes fifteen years earlier.  Physical examination 
showed that his lungs were clear, and pulmonary function 
tests showed decreased vital capacity and some evidence of 
obstruction.  Chest x-rays showed the prior lung surgery on 
the right side with removal of the right middle lobe.  It was 
Dr. Giessel's opinion that the x-rays also showed evidence of 
pleural and parenchymal asbestos disease.  Dr. Giessel 
concluded that the veteran had parenchymal and pleural 
asbestos disease, and the lung cancer in 1991 was most 
certainly related to his asbestos exposure.  It was noted 
that asbestos is a known carcinogen and when combined with 
the carcinogens in tobacco smoke often produces lung cancer, 
pulmonary mesothelioma, abdominal mesothelioma, and other 
tumors.

In April 1998, the Board remanded this case for additional 
evidentiary development.  The RO asked the veteran for 
detailed information as to his duties and alleged asbestos 
exposure between 1943 and 1945 and between 1945 and 1948 
while a civilian member of the Merchant Marine; his post-
service employment, including any potential asbestos 
exposure; the names and addresses of any medical providers 
that had treated him for a pulmonary disorder since 1990; and 
details concerning any lawsuit based on asbestos exposure.  
The veteran did not respond.

The United States Department of Transportation indicated that 
there was no specific information concerning the use of 
asbestos on the ships that the veteran served on.  It was 
true, however, that asbestos was widely used in World War II 
era vessels as insulation around piping systems and boilers.  
The routine duties of an Able Seaman during World War II 
would have included standing navigation watches as helmsman 
and lookout and a very wide variety of maintenance duties 
including chipping paint, painting, and repair to nearly any 
of the ship's equipment or systems (including those with 
asbestos components, if they were present).


II.  Legal Analysis

A.  Well-grounded claim

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The veteran contends that he has a respiratory disorder as a 
result of asbestos exposure during service, and his 
contentions regarding inservice exposure to asbestos are 
plausible.  His service records indicate that he was an Able 
Seaman, and he served aboard Naval and Coast Guard ships.  
According to the Department of Transportation, the routine 
duties of an Able Seaman would have exposed the veteran to 
asbestos if it were present on any of the ships he served on.  
Dr. Giessel referenced the veteran's history of asbestos 
exposure between 1943 and 1950 and rendered diagnoses of 
asbestos disease and prior lung cancer due to asbestos 
exposure.  Although Dr. Giessel did not expressly indicate 
that the veteran's asbestos-related diseases resulted from 
inservice exposure, as discussed below, the opinion as to 
disorders due to a history of asbestos exposure between 1943 
and 1950 included, by inference, the veteran's period of 
active military service.  The diagnoses were based, at least 
in part, on the reported history of exposure to asbestos 
during service.  Assuming the credibility of this evidence, 
the claim must be said to be plausible, and therefore well 
grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, all referenced medical records have been 
obtained, and the veteran was provided an appropriate 
physical examination.  There is no indication of additional 
relevant evidence that would be needed to evaluate the claim 
fairly.  The RO asked the veteran for additional information, 
such as medical treatment and his involvement in a lawsuit, 
but he did not respond.  While VA has a duty to assist the 
veteran in the development of his claim, that duty is not "a 
one-way street."  If a claimant wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (aff'd on reconsideration, 1 Vet. App. 406 
(1991)).  In this case, the Board finds that based on the 
failed attempt to obtain additional records, VA has done 
everything reasonably possible to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Further development in this case and 
further expending of VA's resources is not warranted.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.  Some of the major occupations involving asbestos 
exposure include insulation work, carpentry, and 
construction.  M21-1, Part VI, 7.21(b)(1), p. 7-IV-3 (January 
31, 1997).  

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the veteran a letter in 1993 
requesting these details, and he provided some information in 
April 1993.  The veteran was provided an additional 
opportunity to submit information in 1998, but he did not do 
so.  Therefore, VA has satisfied its duty to assist the 
veteran in developing this claim.

B.  Application of the law to the facts

The veteran's contentions regarding exposure to asbestos 
during service are plausible.  His service records indicate 
that his main occupation was an Able Seaman, and his 
assertions are consistent with his service occupation and 
duty according to the Department of Transportation.  There is 
no evidence contradicting the veteran's assertions of 
exposure.  Based on this evidence, exposure to asbestos 
during service is established.  See McGinty v. Brown, 4 Vet. 
App. 428 (1993) (held that the veteran's testimony as to the 
cause of his disease was not competent evidence of causation 
because the determination of the cause of a disease is a 
medical matter; however, the veteran was competent to testify 
as to the facts of his asbestos exposure, i.e., wearing 
asbestos gloves while performing his duties as a "hot 
caseman" in the Navy). 

As to the remainder of the elements of the veteran's claim, 
the record includes some medical evidence supporting a 
conclusion that the veteran has lung disease as a result of 
asbestos exposure.  It also includes medical evidence that is 
not favorable to his claim.  Therefore, the Board must assess 
this evidence in rendering a decision, including an analysis 
of the credibility and probative value of the evidence, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, the Board may not base a decision on its own 
unsubstantiated medical conclusions, but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

Evidence in support of the veteran's claim includes Dr. 
Giessel's letter from August 1995.  Evidence not favorable to 
his claim consists of the balance of the medical evidence.  
In this case, the preponderance of the evidence is against 
the claim for service connection for a lung condition due to 
asbestos exposure because the medical evidence unfavorable to 
his claim is more persuasive and of greater weight than the 
favorable medical evidence.

The veteran's only recognized active service in the Merchant 
Marine, for VA purposes, is the certified service from 
February 1943 to January 1945.  38 C.F.R. § 3.7(x)(15) 
(1999).  He had other service in the Merchant Marine until 
1948, but such is not recognized as active service for VA 
purposes since it has not been certified as active service by 
the service department.  See 38 C.F.R. § 3.203 (1999).  
Current VA regulations do not recognize Merchant Marine 
service after August 15, 1945, as active service for 
compensation purposes.  38 C.F.R. § 3.7(x)(15) (1999).  
Therefore, events that occurred during the veteran's Merchant 
Marine service after January 1945, including any asbestos 
exposure, are not a basis for service connection.  
Accordingly, despite the veteran's additional service as a 
Merchant Marine, for purposes of his claim for benefits, his 
only recognized service is from February 1943 to January 
1945. 

The opinion from Dr. Giessel appears favorable to the 
veteran's claim, but when examined closely, it is not.  Dr. 
Giessel diagnosed asbestos-related lung disease, including 
lung cancer, based on the veteran's reported history of 
asbestos exposure between 1943 and 1950.  This period clearly 
includes the veteran's civilian service with the Merchant 
Marine, which, as indicated above, cannot be the basis for 
service connection.  Dr. Giessel offered no opinion as to 
whether the diagnosis was based primarily on the veteran's 
asbestos exposure during his period of active military 
service or on the post-service, civilian history of exposure.  
Since Dr. Giessel ignored the veteran's post-service asbestos 
exposure, his opinion has little, if any, probative value.  

Even accepting that the veteran was exposed to asbestos 
during his service with the Merchant Marine between 1943 and 
1948, the majority of the time during which he might have 
been exposed was not active military service.  He had 
slightly less than two years of active military service, and 
slightly more than three years of civilian service.  

The Board is cognizant of the fact that the veteran maintains 
that his lung disease is due to his inservice asbestos 
exposure.  The Board does not doubt his statements that he 
was exposed to asbestos during service; however, the veteran 
is not competent to render such an opinion.  There is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion that any current 
lung condition is in any manner related to his period of 
service.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered resolving any reasonable doubt in 
the veteran's favor.  A reasonable doubt exists where there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (1999).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  

In this case, a reasonable doubt does not exist regarding the 
origin of the veteran's lung disease.  It would require 
conjecture to trace the current lung disorders to any 
asbestos exposure during service, as opposed to civilian 
service with the Merchant Marine, and pure speculation and 
remote possibility do not give rise to a reasonable doubt.  
For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran does not have a lung condition as a result of his 
military service, including the claimed asbestos exposure.  
Accordingly, for the reasons and bases given above, the 
preponderance of the evidence is against the claim for 
service connection for a lung condition, and he is not 
entitled to the application of the benefit of the doubt.  See 
38 U.S.C.A. § 5107(b) (1999).


ORDER

Entitlement to service connection for a lung condition 
claimed as a result of asbestos exposure is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

